         Case 1:19-cv-00105-JTK Document 66 Filed 03/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

LISA RYAN MURPHY,
ADC #760343                                                                          PLAINTIFF

V.                                  1:19CV00105-JTK

TONI BRADLEY, et al.                                                             DEFENDANTS

                                         JUDGMENT

       Pursuant to the Memorandum and Order entered in this matter on this date, it is Considered,

Ordered, and Adjudged that this case is DISMISSED with prejudice.

       IT IS SO ADJUDGED this 4th day of March, 2021.




                                                    ____________________________________
                                                    JEROME T. KEARNEY
                                                    UNITED STATES MAGISTRATE JUDGE




                                                1
